DETAILED ACTION
This action is in response to the claim amendments received 04/14/2022. Claims 1-19 are pending with claims 1-7 currently amended and claims 8-19 newly added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses a method in claims 1-5 and 8-12 (i.e., process) and a system in claims 6-7 and 13-19 (i.e., machines).  So claims 1-19 are directed to one of the four statutory categories and meet the requirements of step 1. 
Step 2A
Prong One
The claimed invention is directed to an abstract idea without significantly more. Claims 1-19 recite the rules and steps for “sequences of actions to be performed by, for example, elements of a computing device” [0013]. 
Claim 1. A method for displaying relevant news to a user of a sports wagering network, comprising: 
identifying, by a processor, a new data entry added to a news database; 
extracting, by the processor, news content from the new data entry; 
parsing, by the processor, the news content for one or more follower identifiers; 
searching, by the processor, a follower database for entries which match the one or more follower identifiers contained in the news content, the follower database comprising a plurality of user IDs, each user ID associated with at least one follower identifier, and the at least one follower identifier relating to at least one of a player or athlete, a sports team, and a sports league; 
determining whether any of the plurality of user IDs which match the one or more follower identifiers have placed a wager on a current or upcoming play of a live event; and  
sending to a mobile device of those of the plurality of user IDs which match the one or more follower identifiers and which have not yet placed the wager the news content and an invitation to place the wager. 
The bold and underlined portions of claim 1 encompass the abstract idea, which is also encompassed by the dependent claims 2-5 and 8-12, and substantially also encompassed by claims 6-7 and 13-19.
Claims 1 and 6 recite the process for collecting, identifying and sending sports news to a player who is potentially interested in the news content to invite the player to place wager on an event, which is fundamental economic principles or practices or commercial or legal interactions. Therefore, the claimed invention is grouped as certain methods of organizing human activity.
Prong Two
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer or mobile device, or merely using a computer or mobile device as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the present claims include the additional elements other than the abstract idea which include “any form of computer-readable storage medium such that execution of the sequence of actions enables the processor to perform the functionality described herein”. By failing to explain the details of the computer system and the application implementation on the computing device, it is reasonable that the broadest reasonable interpretation of the system is limited to a generic computer implementation with generic network connection. These computer system communicating over a generic network as presented are directed to the generic machines amount to merely field of use type limitations and/or extra solution activity to provide computer based implementation to implement the rules for collecting, identifying and sending sports news to a player to invite the player to place wager on an event.
Step 2B
Step 2B in the analysis requires us to determine whether the claims do significantly more than simply describe that abstract method. Mayo, 132 S. Ct. at 1297. We must examine the limitations of the claims to determine whether the claims contain an "inventive concept" to "transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include “any form of computer-readable storage medium such that execution of the sequence of actions enables the processor to perform the functionality described herein”. By failing to explain the details of the computer system and the application implementation on the computing device, it is reasonable that the broadest reasonable interpretation of the system is limited to a generic computer implementation with generic network connection. The “generic computer implementation with generic network connection” are "well understood, routine, conventional activity." The computer implementation merely helps to automate the commercial or legal interactions during wager gaming playing using the applied advance of money or value. The claim fails to improve the recited technological field. 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more", and thus not patent eligible.
Response to Arguments
Applicant's arguments filed 04/14/2022 with respect to claim rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
With respect to claim rejections under 35 U.S.C. 101, applicant first argues “In the foregoing amendments, Applicant has clarified the independent claims to more clearly indicate that the steps of the claimed methods and systems are performed by and between electronic devices such that, even under a broadest reasonable interpretation of the claims, such steps do not exist in the realm of organizing human behavior” (p. 12). Examiner respectfully submits that the currently claims recite the process for collecting, identifying and sending sports news to a player who is potentially interested in the news content to invite the player to place wager on an event, which is fundamental economic principles or practices or commercial or legal interactions. As indicated by the applicant in the remarks, “more persuasive and personal notifications may be sent to users in order to drive user engagement with the wagering network” (p. 15), the claimed invention is grouped as certain methods of organizing human activity. The alleged “the steps of the claimed methods and systems are performed by and between electronic devices” is merely using a computer or mobile device as a tool to perform the abstract idea. This computer system communicating over a generic network as presented are directed to the generic machines amount to merely field of use type limitations and/or extra solution activity to provide computer-based implementation to implement the rules for collecting, identifying and sending sports news to a player to invite the player to place wager on an event.
Applicant further cites DDR Holdings, LLC v. Hotels.com and other examples to argue “Applicant respectfully submits that the improvement the present invention seeks to provide over existing systems is apparent in view of the claims and the problems recited in paragraphs [0002]-[0004] of Applicant's specification. Namely, by incorporating news feeds and databases regarding player, team, or similar information to be linked with user databases and user preferences - set or inferred by the wagering network - more persuasive and personal notifications may be sent to users in order to drive user engagement with the wagering network. Increased user engagement may thus result in an increase in profits for the operator of said network” (p. 15). Examiner first submits that “incorporating news feeds and databases regarding player, team, or similar information to be linked with user databases and user preferences - set or inferred by the wagering network” is not being fully supported by the instant claims. The way the user preferences is working with currently claims is only “set”, not “inferred” --- since the link is being established by the user ID and follower identifier as described in claims 1 and 6, which is directed to the basic database operation. Examiner also respectfully submits that DDR Holdings, LLC v. Hotels.com and other examples being cited are all found patent eligible because they claim features that represent an improvement to computer technology, a basis for eligibility specifically set forth by the Alice decision. The present claims have been analyzed both individually and in combination and, in contrast to DDR Holdings, LLC v. Hotels.com and other examples, the instant claims do not provide any improvement of the functioning of the computer or improvement to computer technology or any other technical field. The “Increased user engagement” is being achieved by sending the news feed to the players who is potentially interested in the news feed. An improvement on the abstract idea is still abstract idea. The implementation of sending this news feed is merely using generic computer with the basic database operation. There do not appear to be any meaningful limitations other than those that are well-understood, routine and conventional in the field. Thus, the present claims are still found ineligible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715